Case 1:17-mc-00151-LPS Document 242 Filed 02/12/21 Page 1 of 2 PageID #: 7098




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 CRYSTALLEX INTERNATIONAL CORP.,                    )
                                                    )
     Plaintiff,                                     )
                                                    )
          v.                                        ) C.A. No. 1:17-mc-00151-LPS
                                                    )
 BOLIVARIAN REPUBLIC OF VENEZUELA,                  )
                                                    )
     Defendant.                                     )
                                                    )
 _______________________________________            )

                    THE BOLIVARIAN REPUBLIC OF VENEZUELA,
               PETROLEOS DE VENEZUELA, S.A., PDV HOLDING, INC. AND
                       CITGO PETROLEUM CORPORATION’S
                        MOTION TO STAY PENDING APPEAL

       The Bolivarian Republic of Venezuela, Petróleos de Venezuela, S.A., PDV Holding, Inc.,

and CITGO Petroleum Corporation respectfully move to stay further proceedings in this action

pending their appeal to the Third Circuit of this Court’s January 14, 2021 Order (D.I. 235). The

grounds for this motion are fully set forth in the opening brief filed contemporaneously with this

motion.

 February 12, 2021                         Respectfully submitted,

                                           MORRIS, NICHOLS, ARSHT & TUNNELL LLP
 OF COUNSEL:
                                           /s/ Kenneth J. Nachbar
 Nathan P. Eimer                           Kenneth J. Nachbar (#2067)
 Lisa S. Meyer                             Alexandra M. Cumings (#6146)
 EIMER STAHL LLP                           1201 North Market Street
 224 South Michigan Avenue                 Wilmington, DE 19801
 Suite 1100                                (302) 658-9200
 Chicago, IL 60604                         KNachbar@mnat.com
 (312) 660-7600                            ACumings@mnat.com
 NEimer@eimerstahl.com
 LMeyer@eimerstahl.com                     Attorneys for PDV Holding, Inc., and
                                           CITGO Petroleum Corporation
Case 1:17-mc-00151-LPS Document 242 Filed 02/12/21 Page 2 of 2 PageID #: 7099




                                      HEYMAN ENERIO GATTUSO & HIRZEL LLP
 OF COUNSEL:
 Joseph D. Pizzurro                   /s/ Samuel Taylor Hirzel, II
 Julia B. Mosse                       Samuel Taylor Hirzel, II (#4415)
 Kevin A. Meehan                      300 Delaware Avenue, Suite 200
 Juan O. Perla                        Wilmington, DE 19801
 CURTIS, MALLET-PREVOST,              (302) 472-7300
 COLT & MOSLE LLP                     shirzel@hegh.law
 101 Park Avenue
 New York, NY 10178                   Attorney for Petróleos de Venezuela, S.A.
 (212) 696-6000
 jpizzurro@curtis.com
 jmosse@curtis.com
 kmeehan@curtis.com
 jperla@curtis.com

                                      ABRAMS & BAYLISS LLP
 OF COUNSEL:
                                      /s/ A. Thompson Bayliss
 Donald B. Verrilli, Jr.
                                      A. Thompson Bayliss (#4379)
 Elaine J. Goldenberg
                                      Stephen C. Childs (#6711)
 Ginger D. Anders
                                      20 Montchanin Road, Suite 200
 Brendan B. Gants
                                      Wilmington, DE 19807
 Jacobus P. van der Ven
                                      (302) 778-1000
 Munger, Tolles & Olson LLP
                                      bayliss@abramsbayliss.com
 601 Massachusetts Avenue NW
                                      childs@abramsbayliss.com
 Suite 500 E
 Washington, D.C. 20001
                                      Attorneys for Bolivarian Republic of Venezuela
 (202) 220-1100
 Donald.Verrilli@mto.com

 George M. Garvey
 Munger, Tolles & Olson LLP
 350 South Grand Avenue, 50th Floor
 Los Angeles, CA 90071
 (213) 683-9100
 George.Garvey@mto.com




                                          2
